Citation Nr: 0200778	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  00-00 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for service-
connected eczema of the arms and legs, currently evaluated as 
10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied entitlement to a 
compensable disability rating for the veteran's service-
connected skin disorder.  A January 2000 rating decision 
awarded a 10 percent rating for this condition.  A hearing 
was held before the undersigned in April 2001.

In its June 1999 rating decision, the RO also denied 
entitlement to an increased disability rating for the 
veteran's service-connected low back disorder.  The veteran 
was notified of the RO's decision by letter dated June 28, 
1999.  At no time within the year following that decision did 
he indicate any disagreement.  See 38 C.F.R. § 20.201.  His 
testimony in April 2001 was provided after the one year time 
period for submitting a notice of disagreement.  See 
38 C.F.R. § 20.302(a).  However, his allegations that he is 
entitled to a higher rating are referred to the RO for 
appropriate action.


REMAND

At his hearing in April 2001, the veteran submitted 
additional evidence, explicitly stating that he was not 
waiving the RO's consideration of this evidence.  If the last 
supplemental statement of the case (SSOC) was prepared before 
the receipt of additional evidence, an SSOC will be furnished 
to the veteran as provided in 38 C.F.R. § 19.31 unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a).  In this case, 
although some of the evidence was duplicative of evidence 
already associated with the claims file, the veteran 
submitted other evidence, such as VA treatment records dated 
in September 1999 and July and September 2000, that is 
relevant to the claim on appeal.  Therefore, in accordance 
with 38 C.F.R. § 19.37(a), this claim is returned to the RO 
for consideration and the issuance of an SSOC.

Also, additional evidentiary development is needed prior to 
appellate disposition of this case.  Although the Board 
sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); see also 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  It cannot be 
said at this point that there is no possible additional 
notification or development action that is required under the 
VCAA for the reasons discussed below.  Therefore, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

It is clear that VA treatment records exist that have not 
been obtained.  The veteran testified that he continues to 
receive treatment at the West Los Angeles, Sepulveda, and 
Bakersfield VA facilities.  He stated that he had an 
appointment scheduled in April 2001 at the Bakersfield 
Clinic.  Only VA records for treatment through March 2001 are 
currently associated with the claims folder.  The veteran 
also mentioned in his November 1999 notice of disagreement 
that he visited the VA clinic in Bakersfield in March 1999, 
but these records have not been obtained.  The veteran's 
complete VA file must be obtained because these records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Finally, although the veteran underwent VA examination in 
1999, in order to ensure that the duty to assist him has been 
fulfilled, he should be afforded an additional VA examination 
after all his treatment records have been obtained, and the 
examiner should be provided access to the claims file.  See 
38 C.F.R. § 3.327(a). 

Accordingly, this case is REMANDED for the following:

1.  Obtain the veteran's treatment 
records from the West Los Angeles, 
Sepulveda, and Bakersfield VA facilities 
for all treatment since January 1999, 
including, but not limited to, 
appointments at the Bakersfield Clinic in 
March 1999 and April 2001.  The RO should 
continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA examination 
of his skin.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  Photographs of the affected 
area(s) should be included in the 
examination report.

The examiner should describe in detail 
the veteran's skin condition, including 
size and location.  The examiner should 
note whether there are any lesions, 
exfoliation, exudation, disfigurement, 
ulceration, crusting, or itching, and if 
so, to what extent.  The examiner should 
also indicate whether or not there are 
any systemic or nervous manifestations.  
38 C.F.R. § 4.118, Diagnostic Code 7806. 

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

3.  The veteran must be given adequate 
notice of the requested examination and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examination or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 
38 C.F.R. § 3.655.  A copy of all 
notifications must be associated with the 
claims folder.

4.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development have been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  
Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. 
§ 4.2; see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

6.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  The SSOC must 
include consideration of all evidence 
received since the SSOC of January 2000.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


